Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 9, 2016

                                     No. 04-16-00710-CV

                    IN THE INTEREST OF J.K.L., J.A.L., AND J.C.L.,

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-00056
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
    Appellant has filed a motion for extension of time to file his brief. Appellant’s motion is
GRANTED. We ORDER appellant to file his brief on or before December 21, 2016.




                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court